                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:    17-20149
Tamika N. Hall-Moore                         )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

                           ORDER MODIFYING THE AUTOMATIC STAY

        THIS CAUSE coming to be heard on the Motion of the Movant, Deutsche Bank National Trust
Company, as Indenture Trustee, for New Century Home Equity Loan Trust 2004-4, the Court having
jurisdiction and being advised in the premises, and due notice having been given:

IT IS HEREBY ORDERED:

1.     That the automatic stay heretofore entered is modified to the extent necessary to allow Deutsche
Bank National Trust Company, as Indenture Trustee, for New Century Home Equity Loan Trust
2004-4 to foreclose the mortgage on the property located at: 530 Nathan Road, University Park, IL
60466.

2.     That any claims or stipulations previously filed providing for the payment of current mortgage
payments or for the payment of pre-petition arrearages to Deutsche Bank National Trust
Company, as Indenture Trustee, for New Century Home Equity Loan Trust 2004-4 in connection with
the subject real property are withdrawn as to any unpaid portion
thereof for the purposes of these proceedings only.

3.     That Federal Bankruptcy Rule 4001(a)(3) is not applicable and Deutsche Bank National
Trust Company, as Indenture Trustee, for New Century Home Equity Loan Trust 2004-4 may
immediately implement and enforce this order granting relief from the automatic stay.

                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: May 21, 2021                                               United States Bankruptcy Judge
